Citation Nr: 1007889	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher evaluation than 10 percent for 
chronic right knee strain. 

2.  Entitlement to a higher evaluation than 10 percent for 
chronic left knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1987 to January 2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  In pertinent part of that 
rating decision, the RO granted service connection for 
bilateral chronic knee strain, and assigned each knee a 
noncompensable disability rating, effective from February 1, 
2006.  The Veteran appealed the assigned ratings. 

During the course of this appeal, in a November 2008 rating 
decision, the RO increased the evaluations for both knees 
from noncompensable to 10 percent disabling, effective from 
February 1, 2006.  The increased rating claims remains in 
controversy as the ratings remain less than the maximum 
available schedular benefit awardable.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

In November 2009, the Veteran was scheduled for a Travel 
Board hearing at the RO. The Veteran failed to appear for the 
hearing.  Under the applicable regulation, if an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702 (d) (2009).  Accordingly, this 
Veteran's request for a hearing is considered withdrawn.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's right knee 
disability has been manifested by arthritis with no more than 
painful motion limited to 50 degrees on flexion.  The Veteran 
does not have compensable limitation of motion on extension, 
and there is no evidence of subluxation or instability, 
nonunion or malunion of the tibia and fibula, or genu 
recurvatum.

2.  Throughout the period on appeal, the Veteran's left knee 
disability has been manifested by arthritis with no more than 
painful motion limited to 120 degrees on flexion.  The 
Veteran does not have compensable limitation of motion on 
extension, and there is no evidence of subluxation or 
instability, nonunion or malunion of the tibia and fibula, or 
genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent 
have not been met for chronic right knee strain.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260 (2009). 

2.  The criteria for an evaluation higher than 10 percent 
have not been met for chronic left knee strain.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for the Veteran's bilateral knee disability. The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and the Court of Appeals for Veterans Claims (Court) 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App.112 (2007).  No additional discussion of the duty to 
notify is therefore required.

VA has a duty to assist the veteran in the development of the 
claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claims. 38 U.S.C.A. § 5103A. VA obtained the 
Veteran's service medical records, VA treatment records and 
other treatment records identified by the Veteran.  
Additionally, VA provided the Veteran with compensation 
examinations in October 2005 and May 2008, which addresses 
the severity of the Veteran's bilateral knee disability.  It 
is noted that the Veteran was also provided with a VA 
examination in April 2008.  The April 2008 examination is 
considered inadequate for rating purposes, because there were 
no findings pertaining to any pain on range of motion.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


2.  Increased Rating

The Veteran claims that her right knee and left knee 
disabilities are manifested by symptomatology more severe 
than represented by the current 10 percent disability 
ratings. 

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2009).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  Painful motion with the joint or particular 
pathology, which produces a disability, warrants the minimum 
compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

The Veteran's service-connected right and left knee 
disabilities are each currently evaluated with a 10 percent 
rating for arthritis with loss of flexion (under Diagnostic 
Code 5260). 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, warrants a 10 percent evaluation; with the 
addition of occasional incapacitating exacerbations, a 20 
percent evaluation is warranted. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis).

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Limitation of a leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Separate ratings may be 
awarded for limitation of flexion and limitation of extension 
of the same knee joint. VAOPGCPREC 09-04, 69 Fed. Reg. 59990 
(2004).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 (degenerative arthritis) does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also 
VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint). 

In the instant case, the Veteran argues that higher ratings 
are warranted for her right knee and left knee disabilities.  
The Veteran's disabilities are currently characterized as 
chronic left and right knee strains with arthritis with loss 
of flexion.  Based on the medical evidence contained in the 
record, the Board finds that the Veteran's right knee and 
left knee disabilities are appropriately rated under the 
criteria applicable to arthritis and loss of motion.  During 
the period under appeal, the Veteran underwent three VA 
examinations to identify the nature and severity of her knee 
disabilities.  As noted above, only two of the reports from 
the VA examinations are adequate for rating purposes, and one 
report (that of the April 2008 examination) was not. 

The Veteran first underwent a VA examination in October 2005.  
In the examination report, the examiner noted that the 
Veteran complained of pain with flare-ups.  The examiner 
noted that the Veteran did not require the use of an 
assistive device to ambulate.  There was evidence of crepitus 
in both knees, but there was no evidence of subluxation, 
instability, locking pain, or joint effusion.  The Veteran 
had range of motion in both knees from zero to 120 degrees, 
with additional limitation after repetitive use and during 
flare-ups.  The examiner noted that there was no x-ray 
evidence of arthritis in either knee.  

In May 2008, the Veteran was afforded another VA examination.  
In that examination report, the examiner noted that the 
Veteran complained of severe constant pain in her right knee 
and mild to moderate pain in her left knee.  The Veteran 
reported that she has difficulty standing for more than two 
hours and walking for more than 20 minutes.  The examiner 
recorded that the Veteran had a range of motion in her right 
knee from zero to 50 degrees with pain and a range of motion 
in her left knee from zero to 110 degrees with pain.  There 
was no evidence of instability, subluxation, swelling or 
crepitus.  The examiner reported that there was x-ray 
evidence of arthritis in both knees.  

At no point during the period under appeal has the severity 
of the Veteran's right knee disability or her left knee 
disability been shown to be more severe than that meeting the 
objective criteria for a 10 percent rating under the 
provisions for rating arthritis with loss of motion.  The 
medical evidence of record shows that the Veteran's bilateral 
knee disability included arthritis manifested by pain and 
limitation on range of motion.  As discussed above, this may 
be rated under Diagnostic Codes applicable for rating range 
of motion loss (when range of motion loss is so severe as to 
be compensable) or it may be rated as 10 percent disabling 
under Diagnostic Code 5003 (when range of motion loss in that 
joint is not so severe as to be compensable under applicable 
codes for rating range of motion loss).  

Here, in regard to the right knee, the most recent medical 
evidence shows the Veteran has a range of motion from zero to 
50 degrees in her right knee.  This symptomatology does not 
support a compensable rating for right knee disability due to 
the limitation of extension under the applicable codes for 
rating loss of range of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  It does, however, support a 
compensable rating for the limitation of flexion in the right 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Although 
the right limitation of flexion does not strictly meet the 
criteria for a compensable rating under Diagnostic Code 5260, 
a limitation to 50 degrees of flexion is approximately closer 
to the compensable 45 degrees than the noncompensable 60 
degrees of limitation.  See Id.  Further, when considering 
the factors discussed in DeLuca, however, the Board finds 
that the Veteran's right knee disability due to arthritis is 
severe enough as to be compensable under a 10 percent 
disability rating, and no higher, for limitation of flexion.  
See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 
as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260.   At no point, does the 
medical evidence from this period show that the loss of 
flexion in the right knee that is greater than 50 degrees as 
to warrant a higher rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

In regard to the Veteran's left knee disability due to the 
limitation of motion, it does not meet the criteria for a 
compensable rating under one of the applicable codes for 
rating loss of range of motion (range of motion from zero to 
110 degrees).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261.  When arthritis does not cause loss in range of 
motion so severe as to warrant a compensable rating under 
Diagnostic Codes for evaluating range of motion loss, the 
arthritis in that joint is afforded a 10 percent rating under 
Diagnostic Code 5003.  As such, the left knee disability due 
to pain on motion from arthritis only meets the criteria to 
be rated as 10 percent disabling under Diagnostic Code 5003 
for degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 

It is noted that the medical findings contained in the April 
2008 VA examination report indicate more severe 
symptomatology than that shown in the subsequent May 2008 VA 
examination report.  As noted above, however, the April 2008 
VA examiner did not provide any findings pertaining to loss 
of motion to the point at which pain begins, and therefore, 
range of motion findings in that examination report are 
inadequate for rating purposes.  Further, given the short 
period between the widely varying findings reported on the 
April 2008 examination report and those reported on the May 
2008 VA examination report, and the strong similarity between 
the findings from the October 2005 examination and the May 
2008 examination, the Board finds that the measurements noted 
in the April 2008 VA examination only mark a temporary flare-
up of the Veteran's symptomatology.

The Board has considered whether the Veteran is entitled to a 
separate rating under any other potentially applicable 
Diagnostic Code, including 5257 (for rating instability or 
subluxation), 5258 (for rating cartilage damage), 5262 (for 
rating impairment of the tibia or fibula), or 5263 (for 
rating genu recurvatum).  The records on file do not contain 
findings of cartilage damage, impairment of the tibia or 
fibula, or genu recurvatum.  As such, separate ratings under 
these codes, are not warranted.  While it is noted that in an 
few of the earlier VA treatment records, there was 
indications of subluxation in both knees, the later VA 
treatment records, did not show any evidence of subluxation 
in either knee.  See VA treatment records dated January 2007 
to May 2008.  The Board places greater weight on the more 
recent objective medical findings that do not show any 
problems with subluxation.  At most, the earlier medical 
findings of bilateral subluxation only mark a temporary 
flare-up of the Veteran's symptomatology, and not a permanent 
worsening upon which another rating is warranted.  See Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, no 
additional or higher ratings for right or left knee 
disability are warranted under the provisions at Diagnostic 
Code 5257.  

Additionally, there is no evidence of dislocated semilunar 
cartilage (rated under Code 5258), there is no evidence of 
nonunion or malunion in the right knee (rated under Code 
5262), and there is no evidence of genu recurvatum, with 
objective findings of weakness and insecurity in when bearing 
weight (rated under Code 5263).  With none of these findings, 
ratings are not possible under these diagnostic codes.  

The Board has also considered whether an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  That provision provides that in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as 
demonstrated by evidence showing that the disability at issue 
causes marked interference with employment, or has in the 
past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  According to 38 C.F.R. § 4.1, 
"generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illness proportionate to 
the severity of the several grades of disability."  

The evidence does not show that the Veteran's disability 
required frequent periods of hospitalizations.  The Veteran 
has shown that her bilateral knee disorder has affected her 
work in case management; however, the Veteran has not been 
limited in other forms of employment that would not require 
long periods of standing or walking.  Accordingly, the Board 
concludes that consideration of an extraschedular rating is 
not warranted for the Veteran's service-connected bilateral 
knee disability. 

Finally, the Board notes that the severity of the Veteran's 
symptomatology has been relatively constant throughout the 
period of this appeal, therefore, "staged" ratings are not 
warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As 
discussed above, the medical evidence of record does not 
indicate that the symptomatology associated with disability 
in either knee has worsened to a level more severe than 10 
percent disabling at any point during this period.  Should 
the Veteran's disability picture change in the future, she 
may be assigned a higher rating.  See 38 C.F.R. § 4.1.

In sum, the Board finds that the preponderance of the medical 
evidence is against a finding in favor of awarding increased 
ratings higher than 10 percent for right knee and left knee 
disabilities for arthritis with loss of extension.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 and 5260. 


ORDER

Entitlement to a higher evaluation than 10 percent for 
chronic right knee strain is denied. 

Entitlement to a higher evaluation than 10 percent for 
chronic left knee strain is denied. 




____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


